                  Case 2:19-cv-01237-JLR Document 40 Filed 08/28/20 Page 1 of 3



 1      William G. Fig, WSBA 33943                                         Honorable James L. Robart
        wfig@sussmanshank.com
 2      SUSSMAN SHANK LLP
 3      1000 SW Broadway, Suite 1400
        Portland, OR 97205-3089
 4      Telephone: (503) 227-1111
        Facsimile: (503) 248-0130
 5             Attorney for Plaintiff
 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10      TEN BRIDGES, LLC, a Foreign Limited                )    Case No. 2:19-cv-01237-JLR
        Liability Company,                                 )
11                                                         )    ORDER GRANTING STIPULATED
                                  Plaintiff,               )    MOTION TO RESET TRIAL DATE AND
12                                                         )    CASE MANAGEMENT DATES
                        v.                                 )
13                                                         )    NOTED ON MOTION CALENDAR:
        MIDAS MULLIGAN, LLC, a Washington                  )    August 28, 2020
14      Limited Liability Company; MADRONA                 )
        LISA, LLC, a Washington Limited Liability          )
15                                                         )
        Company; and DANIELLE GORE, an                     )
16      individual,                                        )
                                  Defendants.              )
17                                                         )
        AND RELATED COUNTERCLAIM                           )
18
19              THIS MATTER came on for consideration on the date last shown below before the
20      Honorable James L. Robart upon the stipulated motion of the parties. The Court has considered
21      the parties’ motion, the Declaration of William G. Fig, and is fully advised in the premises. Now
22      therefore, it is hereby
23
        ///
24

25

26

                                                                                              SUSSMAN SHANK LLP
                                                                                               ATTORNEYS AT LAW
     [PROPOSED] ORDER GRANTING STIPULATED MOTION                                    1000 SW BROADWAY, SUITE 1400
                                                                                    PORTLAND, OREGON 97205-3089
     TO RESET TRIAL DATE AND CASE MANAGEMENT                                              TELEPHONE (503) 227-1111
                                                                                           FACSIMILE (503) 248-0130
     DATES - Page 1
                  Case 2:19-cv-01237-JLR Document 40 Filed 08/28/20 Page 2 of 3



 1      ///

 2
        ///
 3
               ORDERED that the current trial date of March 24, 2021 is reset to the end of the court’s
 4
        trial calendar in approximately January 2022, the unexpired case management deadlines will be
 5
        reset to dates consistent with the new trial date, and the July 29, 2020 deadline regarding the filing
 6
        of amended pleadings is reset to September 30, 2020.
 7
               Dated: August 28, 2020
 8

 9
10

11
                                                                      A
                                                                      JAMES L. ROBART
12                                                                    United States District Judge

13

14
        Presented By:
15
        SUSSMAN SHANK LLP
16
        By s/ William G. Fig
17        William G. Fig, WSBA 33943
               wfig@sussmanshank.com
18
19

20

21

22

23

24

25

26

                                                                                                  SUSSMAN SHANK LLP
                                                                                                   ATTORNEYS AT LAW
     [PROPOSED] ORDER GRANTING STIPULATED MOTION                                        1000 SW BROADWAY, SUITE 1400
                                                                                        PORTLAND, OREGON 97205-3089
     TO RESET TRIAL DATE AND CASE MANAGEMENT                                                  TELEPHONE (503) 227-1111
                                                                                               FACSIMILE (503) 248-0130
     DATES - Page 2
                      Case 2:19-cv-01237-JLR Document 40 Filed 08/28/20 Page 3 of 3



 1

 2

 3

 4

 5

 6
                                            CERTIFICATE OF SERVICE
 7
                 THE UNDERSIGNED certifies:
 8
                 1.       My name is Joanna M. Bolstad. I am a citizen of Clackamas County, state of
 9
        Oregon, over the age of eighteen (18) years and not a party to this action.
10
                 2.       On August 28, 2020, I caused to be delivered via the court’s ecf system, a copy of
11
        [PROPOSED] ORDER GRANTING STIPULATED MOTION TO RESET TRIAL DATE
12
        AND CASE MANAGEMENT DATES to the interested parties of record, addressed as follows:
13
                                            Guy W. Beckett
14                                          BERRY & BECKETT, PLLP
15                                          1708 Bellevue Ave.
                                            Seattle, WA 98122
16                                          gbeckett@beckettlaw.com

17                                          Attorneys for Defendants/Counterclaimants
18
                 I SWEAR UNDER PENALTY OF PERJURY that the foregoing is true and correct to the
19
        best of my knowledge, information, and belief.
20

21                                                   s/ Joanna M. Bolstad
                                                     Joanna M. Bolstad, Legal Assistant
22
        *24813-003\PROPOSED ORDER - MOTION RESET TRIAL DATE (03542809);1
23

24

25

26

                                                                                                    SUSSMAN SHANK LLP
                                                                                                     ATTORNEYS AT LAW
     [PROPOSED] ORDER GRANTING STIPULATED MOTION                                          1000 SW BROADWAY, SUITE 1400
                                                                                          PORTLAND, OREGON 97205-3089
     TO RESET TRIAL DATE AND CASE MANAGEMENT                                                    TELEPHONE (503) 227-1111
                                                                                                 FACSIMILE (503) 248-0130
     DATES - Page 3
